Title: Pierre-Augustin Caron de Beaumarchais to the American Commissioners, [6 December 1777]
From: Beaumarchais, Pierre-Augustin Caron de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


[December 6, 1777]
Je recois, Messieurs, une Lettre de Messieurs Bérard freres de Lorient qui me confirme que vous leur avez donné des ordres positifs et réitérés de vendre la cargaison de l’amphitrite et de n’en remettre les fonds qu’à vous seuls. Ma situation souffrante ne me permet pas d’entrer dans de grands détails, mais cette cargaison m’appartient et je la réclame entiere. C’est par erreur que M. Dorsiès de Charles-town vous l’adresse, et c’est par une plus grande erreur encore que vous croyez pouvoir en disposer à mon grand Dommage. M. Landgon de Boston en m’accusant la reception de mon vaisseau l’amphitrite me mande qu’il a ordre du Congrès de l’envoyer à charles-town pour m’en rapporter des retours convenables. Les munitions et marchandises dont j’ai chargé ce navire sont en elles-mêmes un des moindres objets de mes créances sur la République; lorsque j’ai fait mes offres de service et d’amitié à Mr. Deane, il m’assura que des retours qui devaient croiser mes vaisseaux m’arriveraient, sous peu de tems; voila un an passé sans qu’il me soit rien venu quoique j’aye accumulé mes avances d’argent, mes envois de toute nature et que j’aye consacré mon coeur, mes travaux, mon tems et mes forces à servir de mon mieux la republique naissante.
Quant à la phrase attribuée à Mr. Le Comte de Vergennes au sujet des munitions, artillerie et fusils lesquels j’ai payés de mes deniers, on ne me fera jamais croire, Messieurs, qu’il soit echappé à un Ministre aussi sage de dire à personne qu’il prenait ces objets sur son compte qu’il s’en entendait avec moi et que je n’en exigerais aucun payement de vous. Ces objets absolument étrangers à tout autre qu’à moi n’ont jamais eu de rapport avec le ministere que par la protection sourde que j’ai toujours réclamée pour leurs envois en Amérique et qu’on m’a trop souvent refusée ce qui m’a causé des pertes immenses.
Lors donc que je réclame la totalité de mes créances montantes à plusieurs millions dont j’ai envoyé la facture générale au Congrès, ne serait-il pas indécent qu’un premier retour aussi modique que celui que m’amène l’amphitrite me fût disputé par vous, Messieurs, surtout dans un tems où mon zèle pour la Republique et ma confiance en son honnêteté m’ont fait aller fort audelà de mes moyens et me tiennent dans le plus grand embarras? Certe, je ne le souffrirai pas.
En attendant votre réponse, Messieurs, j’ai fait arrêtter entre les mains de Messieurs Berard la Cargaison toute entiere et les ai rendus garants envers moi de la moindre distraction qui en serait faite en faveur de qui que ce soit. J’espere que vous voudrez bien leur écrire sur le champ de tenir à ma disposition ou cette cargaison, ou l’argent de sa vente, dont je donnerai quittance à compte de ce qui m’est dû; et ne point insister sur les ordres précedens que vous leur avez donnés durant mon absence: car je ne vous ferai pas l’injure de craindre que pendant que les armées du Congrès traitent si généreusement ses ennemis en amérique, ses Deputés en france soient tentés de faire une injustice criante à l’homme le plus dévoué aux intérêts de la Republique. Je prie M. Deane de m’envoyer au plustôt votre réponse et suis, Messieurs, etc. etc.
